DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 03/11/2022 has been entered. Claims 1-17 remain pending in the application and claims 18-24 are withdrawn. Applicant’s amendments to the claims have overcome the interpretation of the rejection to claims 1-9, however not the rejection of claims 10-17 as previously set forth in the Non-Final Office Action mailed 11/22/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/11/2022, with respect to the rejection(s) of claims 1-9 have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koblish (see rejection below). 
The rejection to claims 10-17 remain rejected under Riza in view of Hess mainly because the claim limitation of “the passageway” can still be interpreted as the slits 192/194 of Riza, similar to how the guide structure was interpreted previously.
Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
Claim 5 lines 1 “The of claim 1” should recite “The device of claim 1”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the guide structure" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret the guide structure as the proximal end of the cannula. Claims 16 and 17 are rejected due to their dependency on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koblish et al. (US PGPub 2012/0022568), hereinafter known as “Koblish.”
With regards to claim 1, Koblish discloses (Figures 1A-1F) a surgical device 1 with closure guidance, comprising: 
a body 100 having a proximal portion 105, a distal portion 110 terminating in a distal end, and a proximal-to-distal passage extending through the body 100 (see figure 1C); 
wherein the distal portion 110 of the body 100 is adapted for temporary placement within or through an opening in a tissue layer, thereby enabling a user to access an anatomical space through the passage in the body until the body is removed (functional limitation – body 100 may be placed within the body as disclosed in paragraph 33); and 
wherein the distal portion 110 of the body 100 includes at least one slit 120 through the distal portion 110 of the body, and wherein the slit 120 extends to the distal end of the body 100 such that the slit 120 is open and accessible through the distal end of the body (see figure 1G – slit 120 extends from distal portion to distal end);
wherein the proximal portion 105 of the body 100 includes a guide structure 102 that remains exposed when the surgical device 1 is in position for use (figure 1G);
wherein the guide structure 102 informs a user as to the orientation of the slit 120 (paragraphs 38 – “ handles are provided with markings, mechanical stops, or protrusions/indents to aid in the orientation of the stylet within the cannula/needle”; paragraph 45 – “proximal ends of each of the cannula/needle and stylet are provided with means for aiding in the alignment of the two components to insure that the tip of the cutting element protrudes from the slot of the cannula/needle in use. The means may include markings, cooperating protrusions/indents, mechanical stops or the like”), enabling the user to guide a separate closure device (stylet 2) into a region of tissue, through the slit 120, and out from a different region of tissue, then close the opening in the tissue layer using the separate closure device after the body is removed (functional limitation – the design of the surgical device of Koblish is identical to that of Applicant’s surgical device and therefore can enable a user to perform the same operation of guiding a separate closure device through the slit 120).
With regards to claim 2, Koblish discloses wherein the body 100 is a surgical cannula (figure 1A; paragraph 34).  
With regards to claim 3, Koblish discloses wherein the body 100 is rigid (paragraph 34; figure 1C – rigid enough to allow a stylet 2 to pass through the body 100).  
With regards to claim 4, Koblish discloses wherein the proximal portion 105 of the body 100 includes a lip or rim adapted to remain outside of the opening in the tissue layer when the body is in place (paragraph 38 – handle 172 of stylet 2 is inserted within handle 102 of surgical device 1 “handles of each nest together”; see annotated figure 1G below).

    PNG
    media_image1.png
    462
    785
    media_image1.png
    Greyscale
  
With regards to claim 5, Koblish discloses wherein the guide structure 102 includes a visual or tactile indicator on the proximal portion of the body (paragraph 38).
With regards to claim 6, Koblish discloses wherein the distal portion 110 of the body 100 includes a plurality of slits 120 (paragraph 34 – “two or more opposing slits”).
With regards to claim 7, Koblish discloses wherein:
at least one slit 120 is dimensioned to pass a suture or other closure device (stylet 2) therethrough before the body is removed (figure 1C-1F).  
with regards to claim 8, Koblish discloses wherein the proximal portion of the body includes a visual or tactile indicator corresponding the location of each slit (paragraph 45).  
With regards to claim 9, Koblish discloses wherein: 
each slit 120 has edges or corner structures shaped to minimize interference with the placement of the body within or through an opening in a tissue layer (see annotated figure 1A below).

    PNG
    media_image2.png
    368
    545
    media_image2.png
    Greyscale
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Riza (US Patent 5,716,369 in view of Hess et al. (US PGPub 2017/0281154), hereinafter known as “Hess.”
With regards to claim 10, Riza discloses (Figures 10-11, 13-17) a surgical device with closure guidance, comprising: 
a cylindrical cannula 180, alternatively 170 and 270, with proximal and distal ends (see annotated figure 13 below) and inner and outer diameters defining a cylindrical wall 188; 
wherein the distal end of the cannula 180 is adapted for temporary placement within or through a wound or incision in a tissue layer enabling a user to access an anatomical space through the cannula until the cannula is removed (figure 14; Col 13 lines 47-56); 
wherein the distal portion of the cannula 180 includes a passageway 192/194 adapted to guide a separate device 80 through the passageway 192/194 to close the wound or incision in the tissue layer before the cannula is removed (Col 15 line 60 – Col 16 line 31 – “sutures are tightened while the plug 180 is removed” – therefore the device 80 is guided through the passageway 192/194 before the body is removed as well as simultaneously tightening during removal of the plug).

    PNG
    media_image3.png
    827
    611
    media_image3.png
    Greyscale

Riza is silent wherein the proximal end of the cannula includes a visual or tactile indicator enabling a user to determine the location or orientation of the passageway while the cannula is in place.  
However, in the same field of endeavor, Hess teaches (Figure 7) wherein the proximal end of the cannula 400 includes a visual or tactile indicator enabling a user to determine the location or orientation of the passageway 460 while the cannula 400 is in place (paragraph 112 - the openings associated with the housing 404 and the openings 460 associated with the cannula 402 can be labeled to help users identify the bite angles that are achieved. The markings can be formed on the sidewalls 408 and 418 at locations visible to a user and/or visible using an endoscope or other viewing instrument to view the markings).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Riza to include the visual indicators as taught by Hess for the purpose of accurate use by the operator, as well as correctly identifying the slits. 
With regards to claim 11, Riza further discloses wherein the cannula 170 is rigid or flexible (Col 13 lines 13-14).  
With regards to claim 12, the combination of Riza/Hess disclose wherein the proximal end of the cannula includes a lip or rim (Riza: 202/204) adapted to remain outside of the incision or wound when the cannula is in place (Riza: Col 14 lines 12-33); and the visual or tactile indicator (Hess: paragraph 112) is on the lip or rim (Hess: paragraph 112 – markings formed on the sidewalls and the housing).  
With regards to claim 13, the combination of Riza/Hess disclose wherein the passageway (Riza: 192/194) is defined by one or more slits in the distal wall of the cannula (Riza: 180); and the proximal end of the cannula includes a visual or tactile indicator corresponding to the location or orientation of each slit (Hess: paragraph 112).
With regards to claim 14, Riza further discloses wherein the slits 192/194 are dimensioned to receive a suture 250 or other closure material 80 before the cannula is removed (Col 15 line 60 – Col 16 line 31 – “sutures are tightened while the plug 180 is removed” – therefore the device 80 is guided through the guide structure 192/194 before the body is removed as well as simultaneously tightening during removal of the plug).  
With regards to claim 15, Riza further discloses wherein: the inner diameter defines a smooth bore 216 with a gauge (seal 236); 
the slits 192/194 are axially aligned with the bore 216 and on opposing sides of the distal wall in the cannula 180 (figure 14); and 
the proximal end of the cannula 180 includes a pair of visual or tactile indicators (tactile indicator of the proximal end of the cannula 180 is the outside wall of the slits 192/194 that are longitudinal to the cannula 180; alternatively, the tactile indicators may be defined as the ribs 232 that are proximal to the slits 192/194), each indicator being longitudinally aligned with a respective one of the slits 192/194.  
With regards to claim 16, Riza further discloses wherein the slits 192/194 are physically configured to minimize interference with the placement of the cannula within or through the opening in a tissue layer (see annotated figure 17 below to show the edges and corners for the placement of needle 82).  

    PNG
    media_image4.png
    549
    378
    media_image4.png
    Greyscale

With regards to claim 17, Riza further discloses wherein the gauge 236 is variable in size (Col 15 lines 35-44 – “resiliently covers the bore 216 and allows passage of a surgical instrument”, therefore allowing for a range of sizes to enter through the gauge 216) for a range of procedures including vitrectomies and other microsurgical procedures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/15/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771